Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kitaura (Jp-2014-15357).
Kitaura figures 2-5 shows a mounting member for mounting a wall material to a structural body, the mounting member comprising: a substrate portion (4a, figure 2) that can be fixed to the structural body; a wall portion (4b, figure 3) that protrudes from one side edge of the substrate portion relative to the substrate portion; a protruding portion (4 figure 3) that protrudes from another side edge side of the substrate portion to the same side as the wall portion, and that has a length of protrusion from the substrate portion shorter than a length of protrusion of the wall portion from the substrate portion;
a supporting portion (8) that approaches the protruding portion by extending from a leading edge of the wall portion so as to be opposed to the substrate portion;



a first locking portion (15) that protrudes from the supporting portion toward a side opposite to the substrate portion, and that is bent to the wall portion side; and a second locking portion (14) that protrudes from the supporting portion toward the side opposite to the substrate portion, and that is bent to the protruding portion side,
wherein the wall portion has a through hole (20 and opening at 7 figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (Jp-2014-15357) in view of Collins (2017/0226732).
Kitaura shows all the claimed limitations except for the wall portion being inclined  so as to be spaced apart from the protruding portion in a direction from the substrate portion side toward the supporting portion side.
Collins figures 1-2 shows a mounting member having a wall portion (28) being inclined to enhance the drainage of liquid away from the building wall toward the outside per openings 36, 38.
.  
Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: prior art does not show mounting member in combination with an abutment member having an erect piece that is provided erecting in a direction intersecting the mounting portion, a clamping portion that is formed as a single piece with the mounting portion, and that is capable of clamping the protruding portion from a direction intersecting the substrate portion in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Applicant’s arguments with respect to claim(s) 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different panel mounting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

10/23/21